ORDER

PER CURIAM.
Ernest Jackson (“Defendant”) appeals the judgment and sentence entered upon a jury verdict finding him guilty of one count of first degree assault in violation of section 565.050 RSMo.1994,1 one count of first degree robbery in violation of section 569.020, and two counts of armed criminal action in violation of section 571.015. Defendant was sentenced to a total of forty years imprisonment. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would have no precedential value. The judgment is affirmed in accordance with Rule 30.25(b).

. All further statutory references are to RSMo 1994.